Citation Nr: 1232747	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active military service from September 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in November 2011 and remanded for a VA examination.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the November 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2011 remand, the Board found that the appellant should be afforded a VA psychiatric examination.  The appellant was evaluated at a VA examination in November 2011.  The VA examiner found the appellant had Axis I diagnoses of antisocial personality disorder, cannabis dependence and adjustment disorder with depressed mood.  The November 2011 VA examiner found that it had not been definitively established that a psychiatric disorder preexisted military service and was not permanently aggravated by service, and, also that it was not at least as likely as not that the appellant had a current psychiatric disability that was incurred in his military service.  The VA examiner stated that in other words, the appellant was not seen as having any current psychiatric disability that was incurred in military service.  The VA examiner also stated that the appellant was not seen as having had a psychiatric disorder that preexisted his military service and that was permanently aggravated by his military service.  

In the rationale for the opinion, the November 2011 VA examiner stated that he based his opinion on an in-depth review of the appellant's large case file, his VA mental health records as well as an in-depth psychological examination completed with the Veteran.  However, the VA examiner did not provide an explanation for his opinion.  Citing to available sources of information such as the appellant's records and clinical evaluation, without reference to an underlying explanation of how those sources inform the examiner's opinion, is an insufficient rationale for the VA examiner's conclusions regarding the etiology of the appellant's disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (each holding that a medical opinion must be supported by analysis, reasoning, or rationale to be entitled to probative value).  In the absence of a detailed rationale for the opinion, the November 2011 VA examination is not adequate.  

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2011 VA opinion is inadequate, there has not been substantial compliance with the Board's November 2011 remand.  Consequently, the case must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the November 2011 VA psychiatric examination.  The clinician should again review the claims folder and this fact should be noted in the accompanying medical report.  Thereafter, the examiner is requested to provide a thorough rationale for the opinion provided in the November 2011 exmination report.  The examiner should specifically explain how the evidence results in the conclusions reached.  The examiner must note that citing to available sources of information such as the appellant's records and clinical evaluation, without reference to an underlying explanation of how those sources inform the examiner's opinion, is an insufficient rationale for a VA examiner's conclusions regarding the etiology of the appellant's disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  If the examiner indicates that further examination of the appellant is necessary in order to respond to the Board's inquiry, such should be afforded the appellant.

If the VA examiner who conducted the November 2011 examination is not available, the Veteran should be scheduled for another VA examination by another suitable examiner.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to provide a response to the following:

* Whether there is clear and unmistakable evidence (definitively clinically demonstrated) that a psychiatric disorder preexisted the appellant's military service, and if so, whether there is clear and unmistakable evidence that such pre-existing psychiatric disorder was not permanently aggravated therein.

* If there is not clear and unmistakable evidence that a psychiatric disorder preexisted military service, whether it is at least as likely as not (meaning likelihood of at least 50%), that the appellant has a current psychiatric disability that was incurred in military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


